 

Exhibit 10.1



[SEARS HOLDINGS LETTERHEAD]

 

 

December 5, 2008

Mr. Michael D. Collins

[Address]

Dear Michael,

Congratulations on your promotion. The purpose of this letter is to restate your
original offer Letter dated August 31, 2008 (as amended by the November 11, 2008
letter), based on your promotion to approved December 3, 2008 by the Board of
Directors of Sears Holdings Corporation ("SHC" or "Sears Holdings"), effective
December 4, 2008.


The following restates the key elements of your compensation package:

 * Title is SVP, Chief Financial Officer.
   
 * Annual base salary at a rate of $600,000.
   
 * Annual incentive opportunity of 75% of your base salary. Your incentive under
   the 2008 Annual Incentive Plan will be prorated from your start date through
   January 31, 2009, the last day of the Company's 2008 fiscal year, and will be
   adjusted as of November 1, 2008 to reflect this November 1, 2008 increase in
   your base salary. Any annual incentive payable with respect to a fiscal year
   will be paid by April 15 of the following fiscal year, provided that you are
   actively employed at the payment date.

 * Participation in the Sears Holdings Corporation 2008 Long-Term Incentive
   Program ("2008 LTIP") at 150% of your base salary as of August 31, 2008
   (which base salary was $500,000), as previously approved by the Compensation
   Committee. Payout under the 2008 LTIP will be linked to 100% Sears Holdings
   EBITDA. Your target award has been prorated based on the date during the
   performance period that you became a participant (i.e., date of hire).
   
 * A grant of restricted stock valued at $1,000,000 under the Sears Holdings
   2006 Stock Plan. The number of restricted shares granted (18,278) was
   determined using the market closing price of Sears Holdings shares on the
   grant date, which was November 3, 2008. The restricted shares granted are
   scheduled to vest in full on the third anniversary of the grant date.

 * You will receive a one-time sign-on bonus of $100,000 (gross), payable within
   thirty (30) days after you have completed your relocation to the greater
   Chicago metropolitan area. Additionally you will receive a one-time sign-on
   bonus of $200,000 (gross), payable in March 2009, contingent on your
   completed relocation to the greater Chicago metropolitan area. You will be
   required to repay both of these amounts to the company in the event you
   voluntarily terminate your employment with SHC or are terminated by SHC

for Cause (as defined in the Restated Executive Severance Agreement referred to
below) within twenty four (24) months of your date of hire.



 * In connection with your original offer letter, you signed an Executive
   Severance Agreement on September 10, 2008 and upon the increase in your base
   salary, as communicated in the November 11, 2008 update to your original
   offer letter, you signed a Restated Executive Severance Agreement on November
   14, 2008. You hereby agree to execute a replacement Executive Severance
   Agreement, in connection with this promotion, which agreement provides for
   the same severance pay, benefits, rights and features as your current
   Restated Executive Severance Agreement, but has been redrafted to ensure
   compliance with Internal Revenue Code Section 409A. This replacement
   Executive Severance Agreement will supersede the Restated Executive Severance
   Agreement.

 * You are eligible for relocation assistance in accordance with SHC standard
   relocation policy. It is expected that you will complete the relocation of
   your primary residence to the greater metropolitan Chicago area by December
   31, 2008. In the event that your relocation is not completed by this date,
   SHC will have the right to terminate your employment without severance, which
   SHC right is reflected in your Executive Severance Agreement (including the
   restated Agreement referred to immediately above).

 * You are eligible to receive three (3) weeks paid vacation, which will be
   pro-rated during your first year of service based on your start date. Added
   to this, you will qualify for six (6) paid National Holidays each year. You
   will be eligible for up to four (4) Personal Days per year, after completing
   six (6) months of service.

 * You are eligible to participate in all retirement and welfare programs on a
   basis no less favorable than other executives at your level, in accordance
   with the applicable terms, conditions and availability of those programs.

Michael, if you need additional information or clarification, please call. To
acknowledge your acceptance of this restated offer letter, sign below and return
this letter along with the signed replacement Executive Severance Agreement to
my attention.


Sincerely,

 

 

William R. Harker




Accepted:


/s/ Michael D. Collins



Michael D. Collins

 

12/5/2008

Date